DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 Jan. 2022 has been entered.
Claims 1-3 and 6-13 are currently pending and examined on the merits. 
Withdrawn Claim Objections/Rejections
The objection of claim 10 is withdrawn in view of the amendments to claim 10 in the Response of 31 Jan. 2022.
The rejection of claims 1-3 and 6-13 on the ground of nonstatutory double patenting over U.S. Patent No. 10527607 is withdrawn in view of the Terminal Disclaimer filed 6 Jan. 2022.  The Terminal Disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 31 Jan. 2022 have been fully considered but they are not persuasive. 
Applicant argues that the ‘667 Pub. fails to disclose measuring a marker indicative of sperm cell maturation and/or capacitation, but rather involves determining whether sperm have an increased percentage of a desired trait using a marker of metabolic status.  This is not persuasive because the ‘667 Pub. discloses and exemplifies using the same Salmonella primary antibody used in the instant specification for measuring a marker indicative of sperm cell maturation (see modified 102 rejection, below).  Moreover, the ‘667 Pub. further teaches using other primary antibodies that measure changes in sperm cell maturation/capacitation ([0141], including, e.g., the monoclonal antibody to MC31 and monoclonal antibody 4B12).
Applicant further argues that the ‘667 Pub. describes using a time-shift to determine when to process the sperm whereas no time shift is used in the claimed method, and thus the rejection is improperly based on probabilities or possibilities.  This is not persuasive because the Examples of the ‘667 Pub. disclose methods comprising monitoring the % of positive cells in real-time until a peak is reached and the % begins to decline and then processing the sperm for ART two hours after the peak (Examples 2-10), and the Figs. ‘667 Pub. showing graphs of the % positive cells over time evidence that such collection results in processing of the sperm “after the percentage of positive cells in the latest aliquot being assayed begins to decline from a peak but before the [any] subsequent peak in the percentage of positive cells” (see modified 102 rejection, below).  To the extent Applicant wishes to distinguish the ‘667 Pub. based on the lack 

Claim Rejections - 35 USC § 112, 2nd para.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-13 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite a step of “processing remaining sperm for assisted reproduction, after the percentage of positive cells in the latest aliquot being assayed begins to decline from a peak but before the subsequent peak in the percentage of positive cells”.  The claim recites “a peak” and “the subsequent peak”.  Since the term “peak” commonly means the highest point (see e.g., definition of “peak” in Collins Dictionary, 1994), the meaning of the term “peak” within the context of the claims (where there are multiple peaks) is unclear.  Moreover, the term “the subsequent peak” lacks antecedent basis in the claim (the claims do not recite a step of assaying the marker positivity until “a subsequent peak” is reached).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 6-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cohen (US Publication No. 2011/0076667, cited on IDS dated 21 Nov. 2019).
Cohen teaches methods of optimizing the performance of mammalian sperm for fertility applications, comprising: collecting (i.e. providing) ejaculate from a mammal (e.g., cows) in a collection device pre-warmed to 32°C (about the body temperature of a bovine); incubating the ejaculate at 12°C for at least 15 minutes (i.e. under controlled conditions); mixing an aliquot of the ejaculate with a semen stabilizer (bovine serum albumin) and a fluorescently labeled antibody (either directly labeled primary antibody, or a primary antibody and a labeled secondary antibody) against a marker indicative of sperm cell maturation (e.g., a marker of sperm capacitation/acrosomal changes), and incubating the mixture at ambient temperature of 7-27° C for 20 to 30 minutes; and counting the number of sperm cells exhibiting fluorescence on the head (i.e., positive/mature cells) using a microscope or cytometer to determine the percentage of positive cells (entire doc, including [0014]-[0087]; [0105]-[0252]; Examples).  The assay may be repeated at certain time intervals (e.g., 5, 10 or 15 minute intervals) to monitor the percentage of positive cells, where the percentage of positive cells reaches a peak and then begins to decline over time (Example 2). The semen may then be processed into semen straws (i.e. for ART) using methods known in the art, including adding extenders to the semen prior to processing ([0145]-[0247]; extenders are interpreted as synonymous with a protective diluent).  Cohen explains that the ability to select sperm to achieve a higher proportion of fertility, or for in vitro fertilization ([0002]-[0007] [0105]-[0112]; Examples 8-11).  
Regarding the recitation of a “marker indicative of sperm cell maturation” in claim 1, Cohen discloses and exemplifies use of “Difco Salmonella H antiserum A-Z product number 224061” to monitor sperm cell surface changes ([0142]; Examples, including [0261] and [0280]).  The same antibody is used in the preferred embodiment of the instant specification to label markers indicative of sperm cell maturation (Spec., Examples, including [0142] of published App. No. 20200116706). 
Regarding the step in claim 1 of “processing remaining sperm for assisted reproduction, after the percentage of positive cells in the latest aliquot being assayed begins to decline from a peak but before the subsequent peak in the percentage of positive cells”, the Examples of Cohen disclose monitoring the % of positive cells in real-time until a peak is reached and the % begins to decline, and then processing the sperm for ART two hours after the peak (Examples 2-10).  As shown in Figs. 5A, 5B, 10A, 10B and 14, such collection results in processing of the sperm “after the percentage of positive cells in the latest aliquot being assayed begins to decline from a peak but before the [any] subsequent peak in the percentage of positive cells”.

Conclusion
No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657